



COURT OF APPEAL FOR ONTARIO

CITATION: 2377351 Ontario Inc. v. Evbian
    Construction &

Design Inc., 2020 ONCA 399

DATE: 20200622

DOCKET:
C67692

MacPherson, Pardu and Huscroft
    JJ.A.

BETWEEN

2377351 Ontario Inc.

Plaintiff (Respondent)

and

Evbian Construction & Design Inc.
,
    Everton Campbell and Anca Paduraru

Defendant (
Appellant
)

Anca Paduraru for the appellant

Louis Vittas, for the respondent

Heard: In writing

On appeal from the judgment of Justice Jane Ferguson of the Superior
    Court of Justice, dated November 15, 2019.

REASONS
    FOR DECISION

[1]

Evbian Construction & Design Inc. (Evbian) appeals from a judgment
    settling the amounts owed under a third mortgage, granting possession to the
    mortgagee and granting leave to issue a writ of possession.

[2]

Evbian admitted that it defaulted in payment of the principal owing after
    the mortgage matured on June 15, 2018. On September 24, 2019, on the return of
    the mortgagees summary judgment motion, the motion judge gave judgment in
    favor of the mortgagee for the principal owing in the sum of $220,000, on
    consent. The appellant objected to the mortgagees claims for various ancillary
    amounts for fees, penalties, legal costs and interest, and the balance of the
    hearing was adjourned to November 15, 2019. After hearing from both parties,
    and after reviewing the disputed items, the motion judge reduced the additional
    amounts from $55,491.63 to $35,675.00, and gave judgment for that amount, as
    well as granted possession to the mortgagee and gave leave to issue a writ of
    possession. The motion judge did not give reasons for the reductions but went
    through the list of additional amounts claimed and disallowed $19,816.63 sought
    by the mortgagee for various matters. It does not appear that the appellant filed
    any evidence on the motion.

[3]

Whatever the effect of the overstatement of the amounts owed on the
    notice of power of sale, the standard charge terms entitled the mortgagee to
    possession in the event of default.

[4]

No error has been identified in the motion judges assessment of the
    reasonableness of the amounts claimed by the mortgagee and her calculation of
    what the appellant should pay. Given the admitted, substantial default, she did
    not err in granting possession to the mortgagee and granting leave to obtain a
    writ of possession.

[5]

Accordingly, the appeal is dismissed, with costs to the respondent fixed
    at $5,000.00. For clarity, any stay pending appeal granted by this court
    expires.

J.C.
    MacPherson J.A.

G.
    Pardu J.a.

Grant
    Huscroft J.A.


